IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41474
                          Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                               versus

 FEDERICO GUZMAN, also known as Jesus Garcia-Perez, also known as
   Jesus Garcia-Garcia, also known as Juaquin (Joaquin) Alvarez-
    Perez, also known as Federico Guzman, also known as Federico
Garcia-Guzman, also known as Ernesto Rivera-Garcia, also known as
Federico Guzman Garcia, also known as Ernesto Rivera Garcia, also
 known as Jose Garcia Perez, also known as Joaquin Alvarez Perez,
                also known as Federico Garcia Guzman,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-115-1
                      --------------------
                         January 6, 2003

Before BARKSDALE, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Federico Guzman was convicted of making a false statement to

an immigration officer.     He now appeals the district court’s

revocation of the supervised release imposed as a result of that

conviction, arguing that there was insufficient evidence to support

a finding that he violated 8 U.S.C. § 1324 by attempting to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
transport aliens.

     The district court’s finding that Guzman attempted to transport

aliens is supported by at least a preponderance of the evidence

when that evidence is viewed in a light most favorable to the

Government;   therefore,   the   district   court   did   not   abuse   its

discretion in revoking Guzman’s supervised release.             See United

States v. Grandlund, 71 F.3d 507, 509 n.2 (5th Cir. 1995) (applying

preponderance of the evidence standard), clarified by, United

States v. Grandlund, 77 F.3d 811 (5th Cir. 1996); United States v.

Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994) (on review of a

challenge to the sufficiency of the evidence, the evidence is

viewed in a light most favorable to the Government).

     AFFIRMED.